DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made that claims 7-9, 14-16, and 20 have been amended, claims 17-18 have been canceled, and Claims 21-22 have been added in the instant application presented herein. 
	
Response to Arguments
3.	Applicant’s arguments, see pages 8-17 of Remarks, filed 17 March 2022, with respect to the rejection of claims 1-16, and 19-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered references below.

Examiner’s Comments
4.	As per Claim 9, the claimed “computer storage medium” is again being construed to not include signal, see par [0018] of specification as filed on 28 September 2018. 

5.	As per Claims 1, 9, and 16 it is hereby noted by Examiner that the limitations of: “classifications”, “actions”, and “insights” in view of applicant’s specification as filed and published is being interpreted as follows:
“classifications”:  Classifications may be based on words and/or phrases included in the email, cognitively determined topic of the email, cognitively determined sentiment of the email, cognitively determined tone of the email, sender of the email, recipient(s) of the email, relative rank of users within a hierarchy of the group, and other parameters that are derived using cognitive analysis techniques (par [0037] of US Publication No. 2020/0104728 A1). 
“actions”: Actions that the module 130 monitors may include, but are not limited to: forwarding an email to another user; replying to a sender of an email; replying to all recipients and the sender of an email; opening a link in an email; saving an email in a file directory; moving an email to another folder; creating a meeting invite that includes information from an email; creating a reminder that includes information from an email; creating a task that includes information from an email; deleting an email; and not opening an email. Another example, the module 130 may be configured to detect that a user who receives an email sends a “reply to all” email “y” number of second after first opening the email (pars [0036-0037] of US Publication No.  US 2020/0104728 A1). 
“insights”: the module 130 determines the insights using cognitive analysis techniques such as natural language understanding, unstructured data analysis, and structured data analysis. The determined insights may indicate that include but are not limited to concepts such as: “action needed,” “no action needed,” “response needed,” “no response needed,” and “follow up required” (par [0040] of US Publication No. 2020/0104728 A1). 
Applicants are respectfully reminded that only the broadest reasonable interpretation is required. (see MPEP 2111).  Should applicants disagree with Examiner’s interpretation, applicants are advised to amend the claims accordingly to patentably distinguish the claimed invention over the prior-art of record. Applicants are strongly encouraged to schedule an interview before sending response to Office Action to assist in advancing prosecution. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 2015/0039705 A1) and in further view of Beausoleil et al. (US 2015/0281156 A1) (hereinafter as Beausoleil). 

Regarding Claim 1. Kursun teaches a method, comprising: 
determining, by a computer device (150), classifications of plural messages sent amongst plural users (preprocessing emails, and categorizes, prioritizes, ranking emails and categorizing, pars [0134-0135] and [0165], keywords in e-mails may be used, pars [0168-0171]); 
detecting, by the computer device, actions performed by users in response to receiving ones of the plural messages (message prioritization that is based on user’s behavior is disclosed. For example, the user's response patterns, time to respond, time to read, order of read, time and order of action (e.g., respond, forward, schedule, email, etc.) may be considered to prioritize messages, par [0061]);
determining, by the computer device, insights based on the determined classifications and the detected actions (various scores such as connection, overlap, connectivity, interactive scores may be used, and combined and weighed to calculate a priority metric for a message, pars [0165-0170]);
Although, Kursun teaches that a user may set up folder and rules that can handle different priority messages as they are received (par [0165]), Kursun does not explicitly teach the steps of:
automatically generating, by the computer device, at least one new rule based on at least one of the insights; and 
automatically applying, by the computer device, the at least one new rule to new messages sent amongst the plural users.
However, Beausoleil in a similar field of endeavor discloses a system for dynamically filtering messages including:
automatically generating, by a computer device (200), at least one new rule based on at least one of the insights (if the user deletes five messages in a row from a particular sender without reading them, this may indicate that the user is not interested in receiving messages from that sender. This behavior is detected and a new rule to automatically delete messages from that sender is suggested. As another example, if the user defers three messages having a particular subject line until Friday, this may indicate that the user wants to defer all such messages until Friday. This behavior is detected and a rule to automatically defer messages having that subject line is detected, pars [0040-0043]); and 
automatically applying, by the computer device, the at least one new rule to new messages sent amongst the plural users (machine-learning algorithms can detect correlations between some set of message features and a resulting user action, and provide the new rules when triggered as suggested above, pars [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Beausoleil in Kursun to apply rules based on an insight of a message. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Kursun/Beausoleil to improve management of message volume.  

Regarding Claim 5, the combined teachings of Kursun/Beausoleil teach the method of claim 1, further comprising storing and applying at least one predefined baseline rule that is different from the at least one new rule (a user action on a message or application of a filtering rule can result in communication of an update instruction to messaging service to move a message to a folder, to delete a message, or the like. It is expected that other messages can be received and that not all messages will satisfy the triggering condition of a given rule, par [0058]. In another embodiment, if the user deletes five messages in a row from a particular sender without reading them, this may indicate that the user is not interested in receiving messages from that sender. This behavior is detected and a new rule to automatically delete messages from that sender is suggested, par [0042-0043]) In other words, as future messages are received from other senders and new rules are being created, messages from this particular sender will still be deleted (baseline)). 

Regarding Claim 6. The combined teachings of Kursun/Beausoleil teach the method of claim 1, wherein:
 the plural messages comprise plural emails; and
 the computer device comprises a mail server (server 150), (messages are retrieved from a server (e.g., 150) into the user’s inbox, pars [0140] and [0267]).

Regarding Claim 7. Kursun/Beausoleil teach the method of claim 6, wherein the detected actions are selected from the group consisting of: 
forwarding an email to another user (Kursun: user's response patterns, time to respond, time to read, order of read, time and order of action (e.g., respond, forward, schedule, email, etc.) may be considered to prioritize messages, par [0061]);
 replying to a sender of an email (Kursun: user's response patterns, time to respond, time to read, order of read, time and order of action (e.g., respond, forward, schedule, email, etc.) may be considered to prioritize messages, par [0061]);
replying to all recipients and a sender of an email; 
opening a link in an email; 
saving an email in a file directory; 
moving an email to another folder;
creating a meeting invite that includes information from an email (Kursun: user's response patterns, time to respond, time to read, order of read, time and order of action (e.g., respond, forward, schedule, email, etc.) may be considered to prioritize messages, par [0061]); 
creating a reminder that includes information from an email; and
 creating a task that includes information from an email.

Regarding Claim 8. Kursun/Beausoleil teach the method of claim 6, wherein the determined classifications are based on at least one or more from the group consisting of: 
cognitively determined topic of an email (subject of emails, par [0165] of Kursun); 
cognitively determined sentiment of an email (sentiment analysis may be performed, par [0171] of Kursun); 
cognitively determined tone of an email;
recipient(s) of an email (addresses of users, par [0165] of Kursun); and
 relative rank of users within a hierarchy of the plural users (connectivity with contacts (e.g., Facebook friends), par [0162] of Kursun).

9.	Claims 9, 13-14, 15-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun in further view of Beausoleil and in further view of Gillai et al. (US 8,346,875 B2) (hereinafter as Gillai). 

Regarding Claims 9, 13-14, and 15 these computer product claims comprise limitations(s) substantially the same, as those discussed in claim 1, 5, 7, and 8 above, same rationale of rejection is applicable. Furthermore, Kursun teaches a computer product (see par [0300]).
Kursun/Beausoleil do not explicitly teach wherein the steps of determining classifications, detecting actions, determining insights and automatically applying at least one new rule, is of a group of users as claimed. 
However, Gillai in a similar field of endeavor discloses a system that ranks emails in an email system including detecting actions, determining insights and automatically applying at least one new rule, is of a group of users (monitoring and scoring all actions and interactions between mail clients, rules can be configured or by default to handle email threads including putting the emails into folders and deleting them, col.2, lines 65-67-col.3, lines 1-3 and col.4, lines 66-67-col.5, lines 1-43, and col.6, lines 7-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillai in Kursun/Beausoleil to monitor actions of a plurality of email users. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Kursun/Beausoleil/ Gillai to improve intelligence of handling emails in an email system.
Regarding Claims 16 and 20, these system claims comprise limitations(s) substantially the same, as those discussed in claims 1 and 5, above, same rationale of rejection is applicable. Furthermore, Kursun teaches a processor, a memory, and instructions (see par [0294-0300])) and a server 150 (see [ar 0141]).

Regarding Claim 21. The combined teachings of Kursun/Beausoleil/Gillai further teach wherein the insights are determined based on crowd- sourcing the detected actions of the plural users in the group of users (Gillai: monitoring and scoring all actions and interactions between mail clients, rules can be configured or by default to handle email threads including putting the emails into folders and deleting them, col.2, lines 65-67-col.3, lines 1-3 and col.4, lines 66-67-col.5, lines 1-43, and col.6, lines 7-21, and title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillai in Kursun/Beausoleil to monitor actions of a plurality of email users. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Kursun/Beausoleil/ Gillai to improve intelligence of handling emails in an email system. 

Regarding Claim 22. The combined teachings of Kursun/Beausoleil/Gillai further teach the system of claim 21, wherein: 
for each message of the plural messages sent amongst the group of users, the system detects an amount of time that elapses between when the message is received and when a recipient user of the group of users performs one of the detected actions on the message; and 
the insights are additionally determined based on the detected amounts of time for the plural messages (Kursun: the user's response patterns, time to respond, time to read, order of read, time and order of action (e.g., respond, forward, schedule, email, etc.) may be considered to prioritize message, pars [0096-0097], Gillai teaches monitoring and scoring all actions and interactions between mail clients).

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kursun in further view of Beausoleil and in further view of Sharp et al. (US 2015/0188870 A1) (hereinafter as Sharp). 

Regarding Claim 2. The combined teachings of Kursun/Beausoleil teach the method of claim 1 as discussed above. 
Although, the combined teachings of Kursun/Beausoleil teach that a user may set up folder and rules that can handle different priority messages as they are received (par [0165]), the combined teachings of Kursun/Beausoleil do not explicitly teach the step of:
wherein the at least one new rule comprises a rule to automatically move the new message to a particular folder in a recipient’s user interface. 
However, Sharp discloses a system and method for progressive message flow including a graphical user interface for managing electronic communications including wherein the folder is in a recipient's user interface (an electronic device that provider a user interface, displays these electronics messages in corresponding message folders, e.g., based on content of these electronic messages, par [0025] and processing rules to indexing messages to different folders based on categories or actions by users, pars [0046], [0048], and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sharp in Kursun/Beausoleil to automatically maintain different message folders without user intervention. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Kursun/Beausoleil/Sharp to improve presentation of messages to user’s time and use of system resources. 


11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kursun in further view of Beausoleil and in further view of Jon et al. (US 2017/0357394 A1) (hereinafter as Jon). 

Regarding Claim 3. The combined teachings of Kursun/Beausoleil teach the method of claim 1.
The combined teachings of Kursun/Beausoleil do not explicitly teach wherein the at least one new rule comprises a rule to automatically create a reminder, about the new message, in a recipient's user interface.
However, Jon discloses a graphical user interface for managing electronic communications including wherein the at least one new rule comprises a rule to automatically create a reminder, about the new message, in a recipient's user interface (if the recipient typically reads an email from a particular sender within ninety minutes but now fails to do so, the system could remind the user to read that particular sender's email, par [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jon in Kursun/Beausoleil to remind users to read a new message from a particular source. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Kursun/Beausoleil/Jon to improve efficiency of a user’s time and system resources. 


12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kursun in further view of Beausoleil and in further view of Hills (US 9,596,196 B1) (hereinafter Hills).

Regarding Claim 4. The combined teachings of Kursun/Beausoleil teach he method of claim 1.
The combined teachings Kursun/Beausoleil do not explicitly teach wherein the at least one new rule comprises a rule to automatically generate and present a recommendation to a sender of the new message to modify a group ID to which the new message was sent.
However, Hills in a similar field of endeavor discloses a message grouping system including wherein the at least one new rule comprises a rule to automatically generate and present a recommendation to a sender of the new message to modify a group ID to which the new message was sent (the address grouping rule may include a field, such as may be populated by the recipient to provide a group name for the senders, col.3, lines 29-46 and 60-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hills in Kursun/Beausoleil to adapt a group name (group ID) for senders of messages. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Kursun/Beausoleil/Hills to improve management of messages. 

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kursun in further view of Beausoleil in further view of Gillai and in further view of Sharp et al. (US 2015/0188870 A1) (hereinafter as Sharp).

Regarding Claims 10, this computer product claims comprises limitations(s) substantially the same, as those discussed in claim 2 above, same rationale of rejection is applicable. Kursun/Beausoleil do not explicitly teach wherein the steps of determining classifications, detecting actions, determining insights and automatically applying at least one new rule, is of a group of users as claimed. 
However, Gillai in a similar field of endeavor discloses a system that ranks emails in an email system including detecting actions, determining insights and automatically applying at least one new rule, is of a group of users (monitoring and scoring all actions and interactions between mail clients, rules can be configured or by default to handle email threads including putting the emails into folders and deleting them, col.2, lines 65-67-col.3, lines 1-3 and col.4, lines 66-67-col.5, lines 1-43, and col.6, lines 7-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillai in Kursun/Beausoleil to monitor actions of a plurality of email users. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Kursun/Beausoleil/ Gillai to improve intelligence of handling emails in an email system

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kursun in further view of Beausoleil and in further view of Jon et al. (US 2017/0357394 A1) (hereinafter as Jon). 

Regarding Claims 11, this computer product claims comprises limitations(s) substantially the same, as those discussed in claim 3 above, same rationale of rejection is applicable.
 Kursun/Beausoleil/Jon do not explicitly teach wherein the steps of determining classifications, detecting actions, determining insights and automatically applying at least one new rule, is of a group of users as claimed. 
However, Gillai in a similar field of endeavor discloses a system that ranks emails in an email system including detecting actions, determining insights and automatically applying at least one new rule, is of a group of users (monitoring and scoring all actions and interactions between mail clients, rules can be configured or by default to handle email threads including putting the emails into folders and deleting them, col.2, lines 65-67-col.3, lines 1-3 and col.4, lines 66-67-col.5, lines 1-43, and col.6, lines 7-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillai in Kursun/Beausoleil/Jon to monitor actions of a plurality of email users. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Kursun/Beausoleil/Jon/Gillai to improve intelligence of handling emails in an email system

15.	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun in further view of Beausoleil in further view of Gillai and in further view of Hills (US 9,596,196 B1) (hereinafter Hills).

Regarding Claim 12, this computer product claim comprises limitations(s) substantially the same, as those discussed in claim 4 above, same rationale of rejection is applicable. 
Kursun/Beausoleil/Hills do not explicitly teach wherein the steps of determining classifications, detecting actions, determining insights and automatically applying at least one new rule, is of a group of users as claimed. 
However, Gillai in a similar field of endeavor discloses a system that ranks emails in an email system including detecting actions, determining insights and automatically applying at least one new rule, is of a group of users (monitoring and scoring all actions and interactions between mail clients, rules can be configured or by default to handle email threads including putting the emails into folders and deleting them, col.2, lines 65-67-col.3, lines 1-3 and col.4, lines 66-67-col.5, lines 1-43, and col.6, lines 7-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillai in Kursun/Beausoleil/Hills to monitor actions of a plurality of email users. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Kursun/Beausoleil/Hills/Gillai to improve intelligence of handling emails in an email system.

Regarding Claims 19, this system claim comprises limitations(s) substantially the same, as those discussed in claim 4, above, same rationale of rejection is applicable. 
Kursun/Beausoleil/Hills do not explicitly teach wherein the steps of determining classifications, detecting actions, determining insights and automatically applying at least one new rule, is of a group of users as claimed. 
However, Gillai in a similar field of endeavor discloses a system that ranks emails in an email system including detecting actions, determining insights and automatically applying at least one new rule, is of a group of users (monitoring and scoring all actions and interactions between mail clients, rules can be configured or by default to handle email threads including putting the emails into folders and deleting them, col.2, lines 65-67-col.3, lines 1-3 and col.4, lines 66-67-col.5, lines 1-43, and col.6, lines 7-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillai in Kursun/Beausoleil/Hills to monitor actions of a plurality of email users. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Kursun/Beausoleil/Hills/Gillai to improve intelligence of handling emails in an email system.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Trevelyan et al. (US 2015/0081816 A1) discloses an electronic message management system. 
B) Horvitz et al. (US 2003/0046421 A1) discloses a system for acquiring preferences, inspecting behavior, and guiding the learning and decision policies of an adaptive communications prioritization and routing system. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/               Primary Examiner, Art Unit 2451